--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
THIS CHANGE IN CONTROL AGREEMENT (“CIC Agreement”) is being entered into on May
23, 2012 by and between MICHAEL WELLESLEY-WESLEY (“MWW”), an individual residing
at 420 East 54th Street, Apt. 29C, New York, New York 10022, and CHYRON
CORPORATION, a New York corporation (the “Company”) with its principal office
located at 5 Hub Drive, Melville, New York, New York 11747.
 
WHEREAS, MWW and the Company were parties to a Change in Control Agreement dated
on or about September 13, 2008, which expired by its terms on August 31, 2010;
and
 
WHEREAS, MWW is entering into a new employment agreement (the “Employment
Agreement”) with the Company simultaneously with this CIC Agreement;
 
NOW, THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, the parties hereto agree as follows:
 
The following sets out our agreement with respect to severance payments to be
paid to MWW if MWW’s termination of employment is “related to” a
“Change-in-Control” and is either:  (i) without “Cause,” or (ii) a “Resignation
with Good Reason” (collectively, a “Severance Event”) (all as defined
below).  This CIC Agreement shall be effective as the date hereof and shall
replace all severance benefits payable to MWW as a result of a Change-in-Control
as set forth in any executive retention program previously maintained by the
Company.
 
1. Severance Benefits.
 
1.1           In the event of a Severance Event, the Company shall pay MWW
severance equal to the following:  (i) an amount equal to MWW’s base salary for
a 12 month period based on MWW’s base salary rate in effect immediately prior to
a Change-in-Control (the “Severance Salary”); (ii) a bonus equal to the greater
of (x) the bonus paid to MWW for the full fiscal year immediately prior to a
Change-in-Control and (y) the bonus that MWW has accrued for the fiscal year in
which the Change-in-Control has occurred, with such amount being annualized (the
“Severance Bonus”); and (iii) an amount, grossed up for federal, state and local
taxes, in lieu of one year of participation in the Company’s life, long-term
disability, and health insurance plans, as described further below (the
“Severance Benefits”).  The payments are not subject to mitigation or any right
of set-off.  In addition, MWW will be paid for accrued, but unused vacation time
up to the Company’s maximum permitted accrual of six weeks.  Further, any
unvested equity-based award (the “Equity Award”) issued to MWW pursuant to the
Company’s 1999 Incentive Compensation Plan, 2008 Long-Term Incentive Plan, or
other such incentive compensation plan adopted by the Company (collectively, the
“Plan”), shall immediately vest and the period to exercise the Equity Award
shall be the remaining term of each respective agreement underlying the Equity
Award regardless of any shorter periods provided for by the Plan as a result of
the termination of MWW’s employment.
 
1.2           Following a Severance Event, the Severance Salary shall be paid in
even installments on a bi-weekly basis for a period of 12 months from the date
of
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
termination.  The Severance Bonus and Severance Benefits amounts shall be paid
in a lump sum within twenty (20) business days from the date of MWW’s
termination.  In the event that such period for payment of the Severance Bonus
and Severance Benefits begins in one taxable year of MWW and ends in a later
taxable year, MWW shall not be entitled to designate the taxable year of
payment.
 
1.3           Recognizing that such amount is subject to income and other taxes,
the Severance Benefits payment shall include an amount equal to the amount of
federal, state, and local income taxes that MWW incurs as a result of the
Severance Benefits payment or any additional tax gross-up payment on such
payment.  The Severance Benefits payment shall be equal to the sum of the Health
Care Payment, the Life Insurance Payment and the Disability Insurance Payment,
all as described below, plus the foregoing tax gross-up.
 
1.4           The Health Care Payment is an amount equal to 12 times the monthly
premium amount charged by the Company for COBRA continuation coverage under the
health care option in which MWW is enrolled at the time of the Severance
Event.  To receive coverage under the Company’s health insurance plans, MWW must
elect to receive COBRA coverage and remit the appropriate payment to the Company
as per the policy of the Company.
 
1.5           The Company’s group term life insurance policy provides MWW with
$500,000 of coverage and, upon termination, offers MWW the opportunity to
convert to Whole Life (subject to acceptance by the insurer).  The Life
Insurance Payment is an amount equal to 12 times the monthly premium for one of
the following, as MWW may elect:  (i) a Whole Life conversion policy through the
Company’s group life insurer (subject to acceptance by the insurer); (ii) an
existing life insurance policy or policies that you may currently have in place;
or (iii) a new term life insurance policy.  The Company will pay only that
pro-rated portion of the premium that represents coverage equal to MWW’s
coverage under the group life insurance plan as of the date of this CIC
Agreement, that is, $500,000.
 
1.6           The Company’s long-term disability insurance plan provides MWW
with coverage of 60% of monthly earnings (but not more than $10,000, which
amount may be reduced by deductible sources of income and disability earnings)
after a 26 weeks elimination (waiting) period, and the insurer offers you a
portable policy after termination.  The Disability Insurance Payment is an
amount equal to 12 times the monthly premium for one of the following, as MWW
may elect:  (i) a portable long-term disability policy through the Company’s
insurer (subject to acceptance by the insurer); (ii) an existing long-term
disability insurance policy or policies that MWW may currently have in place; or
(iii) a new personal long-term disability insurance policy obtained through
other than the Company’s insurance policy.  The Company will pay only that
pro-rated portion of the premium that represents coverage equal to MWW’s
coverage under the group long-term disability insurance plan as of the date of
this Amendment.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Definitions.  The defined terms used herein have the following
meanings:
 
2.1           “Cause” means that MWW (i) is convicted of a felony crime; (ii)
willfully commits any act or willfully omits to take any action in bad faith and
to the material detriment of the Company; (iii) commits an act of active and
deliberate fraud against the Company; or (iv) materially breaches any term of
the Agreement or any written policy of the Company which could expose the
Company to significant damages (including, but not limited to breach of the
Company’s anti-discrimination or harassment policies) and fails to correct such
breach within ten (10) days after written notice thereof.
 
2.2           “Change-in-Control” means (i) the acquisition, directly or
indirectly, by any individual, entity or group, or a Person (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”)) of ownership of 30% or more of either (a) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (b) the combined Voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); (ii) individuals who,
as the date hereof, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, as a member of the Incumbent Board, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; (iii) approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (x) more than 50% of, respectively, the then
outstanding shares of common stock of the Company resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger or consolidation of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, and (y) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement providing for such reorganization, merger or
consolidation; (iv) approval by the stockholders of the
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Company of a complete liquidation or dissolution of the Company; or (v) approval
by the stockholders of the Company of the sale or other disposition of all or
substantially all of the assets of the Company.
 
2.3           “Related to” a “Change-in-Control” means the reason for MWW’s
termination of employment is the Change-in-Control or a reason connected with
the Change-in-Control regardless of whether the decision to terminate your
employment and/or the effective date of your termination is prior to or after
the effective date of the Change-in-Control.  There shall be a presumption that
any termination of employment that is within 30 days prior to, or within 18
months after, the effective date of a Change-in-Control, is related to a
"Change-in-Control."  However, if the effective date of the termination of
employment is eighteen months (18) or more after the effective date of a
Change-in-Control, the termination of employment will be deemed to be unrelated
to the Change-in-Control.
 
2.4           “Resignation with Good Reason” means MWW giving notice of MWW’s
resignation as a result of (i) a reduction in MWW’s base salary or the cap, if
any,  on MWW’s incentive pay; (ii) the assignment to MWW of any duties
inconsistent in any material respect with MWW’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities which result in a material diminution in such position,
authority, duties or responsibilities, whether immediately prior to or after the
occurrence of a Severance Event; (iii) the taking of any action by the Company
which would adversely affect MWW’s participation in, or materially reduce MWW’s
benefits under any plans, including incentive pay plans or programs, offered by
the Company prior to the Severance Event; or (iv) in the event of and after the
occurrence of a Severance Event, the Company’s requiring MWW to be based at any
office or location other than in New York City or Long Island, New York, or
London, U.K.  MWW must provide notice to the Company of the existence of any of
the conditions described in clauses (i) through (iv) above within a period of 90
days of the initial existence of such condition and the Company shall have a
period of 30 days following receipt of such notice during which it may remedy
such condition.  In the event of MWW’s failure to deliver timely notice as set
forth herein or in the event of the Company’s timely remedy of any condition
described in clause (i) through (iv) MWW shall not be entitled to a Resignation
with Good Reason.
 
3.           Section 409A.
 
3.1           If any of the payments or benefits to be provided to MWW pursuant
to Section 1 of this Agreement constitute “nonqualified deferred compensation”
subject to 409A of the U.S. Tax Code (“the Code”) payable in connection with a
separation of service under Section 409A(2)(a)(i) of the Code, the following
interpretations apply to Section 1:  (i) Any termination of MWW’s employment
triggering payment of benefits under Section 1 must constitute a “separation
from service” under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) before distribution of such benefits can commence.  To the extent
that the termination of
 
 
 
4

--------------------------------------------------------------------------------

 
 
MWW’s employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. § 1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by MWW to the
Company at the time MWW’s employment terminates under Section 1, any benefits
payable under Section 1 that constitute non-qualified deferred compensation
under Section 409A of the Code shall be delayed until after the date of a
subsequent event constituting a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h).  For purposes of
clarification, this Section 3.1 shall not cause any forfeiture of benefits on
MWW’s part, but shall only act as a delay until such time as a “separation from
service” occurs; (ii) If MWW is a “specified employee” (as that term is used in
Section 409A of the Code and regulations and other guidance issued thereunder)
on the date his separation from service becomes effective, any benefits payable
under Section 1 that constitute non-qualified deferred compensation under
Section 409A of the Code shall be delayed until the earlier of (A) business day
following the six-month anniversary of the date his separation from service
becomes effective, and (B) the date of his death, but only to the extent
necessary to avoid such penalties under Section 409A of the Code.  On the
earlier of (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (B) MWW’s death, the Company
shall pay MWW in a lump sum the aggregate value of the non-qualified deferred
compensation that the Company otherwise would have paid MWW prior to that date
under Section 1 of this Agreement; (iii) It is intended that each installment of
the payments and benefits provided under Section 1 of this Agreement shall be
treated as a separate “payment” for purposes of Section 409A of the Code; and
(iv) Neither the Company nor MWW shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code.
 
3.2           The Company shall indemnify MWW and hold MWW harmless, on an
after-tax basis, from any taxes, costs, expenses, penalties, fines, interest or
other liabilities that result from the application of Section 409A of the Code
in connection with payments MWW receives under this Amendment, as long as MWW
has complied with the terms of this CIC Agreement.  Any such payments made under
this Section shall be made on a grossed-up basis.
 
4.           Golden Parachute Excise Tax.
 
4.1           Limitation or Additional Payment.  In the event that any portion
of the payments and benefits provided to MWW under this CIC Agreement and any
other payments and benefits under any other agreement with or plan of the
Company (in the aggregate, “Total Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code (the “Excise Tax”), then
(4.1(a)) or (4.2(b)) below shall apply:
 
(a)           In the event that the Total Payments (without regard to this
Section 4) do not exceed 115% of the maximum amount that could be paid to MWW
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
without becoming subject to the Excise Tax, then notwithstanding anything in
this CIC Agreement to the contrary the amount payable to you under Section 1
above shall be reduced such that the value of the aggregate Total Payments that
MWW is entitled to receive shall be one dollar ($1) less than such maximum
amount.
 
(b)           In the event that the Total Payments (without regard to this
Section 4) exceed 115% of the maximum amount that could be paid to MWW without
becoming subject to the Excise Tax, then MWW shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount that will place MWW in
substantially the same after-tax economic position that MWW would have enjoyed
if the Excise Tax had not applied to the Total Payments.
 
4.2           Determination by Accounting Firm.  Subject to the provisions of
Section 4.3 below, all determinations required to be made under this Section 4,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s independent auditors or such other
certified public accounting firm reasonably acceptable to MWW as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and MWW.  Any Gross-Up Payment, as
determined pursuant to this Section 4, shall be paid by the Company to MWW as
soon as practicable following the date on which MWW provides the Company
evidence of payment of the taxes covered by the Gross-Up Payment, but no later
than the end of the taxable year following the end of MWW’s taxable year in
which MWW remits such taxes.  Any determination by the Accounting Firm shall be
binding upon the Company and MWW.  As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Company exhausts its remedies pursuant to Section 4.3 and MWW is
thereafter required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for MWW’s benefit.
 
4.3           Company’s Right to Contest Excise Tax.  MWW agrees to notify the
Company in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of the Gross-Up
Payment.  Such notification shall be given as soon as practicable but no later
than ten (10) business days after MWW is informed in writing of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid.  MWW shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which MWW gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
such claim is due).  If the Company notifies MWW in writing prior to the
expiration of such period that it desires to contest such claim, MWW agrees to:
 
(a)           give the Company any information reasonably requested by the
Company relating to such claim,
 
(b)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
 
(c)           cooperate with the Company in good faith in order to effectively
contest such claim, and
 
(d)           permit the Company to participate in any proceedings relating to
such claim.
 
Without limitation on the foregoing provisions of this Section 4.3, the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearing and conferences with the taxing authority in respect of
such claim.  The Company may, at its sole option, either direct MWW to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and MWW agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs MWW to pay such claim and sue for a refund, the Company shall
reimburse the amount of such payment to MWW, on an after-tax and interest-free
basis (the “Reimbursement”).  The Company’s control of the contest related to
the claim shall be limited to the issues related to the Gross-Up Payment and MWW
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or other taxing authority.  If the
Company does not timely notify MWW in writing of its desire to contest the
claim, the Company shall pay MWW an additional Gross-Up Payment in respect of
the excess parachute payments that are the subject of the claim, and MWW agrees
to pay the amount of the Excise Tax that is the subject of the claim to the
applicable taxing authority in accordance with applicable law.
 
4.4           Repayment to the Company.  If, after your receipt of a
Reimbursement pursuant to Section 4.3, MWW becomes entitled to receive any
refund with respect to the claim to which the Reimbursement relates, MWW shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
MWW’s receipt of a Reimbursement pursuant to Section 4.3, a determination is
made that MWW is not entitled to any refund with respect to such claim and the
Company does not notify MWW in writing of its intent to contest such denial of
refund prior to the expiration of thirty (30) days after such determination,
then the Reimbursement
 
 
 
7

--------------------------------------------------------------------------------

 
 
shall be forgiven and shall not be required to be repaid and the amount of such
reimbursement shall offset the amount of the additional Gross-Up Payment then
required to be paid to MWW.
 
4.5           Further Assurances.  The Company shall indemnify MWW and hold MWW
harmless, on an after-tax basis, from any costs, expenses, penalties, fines,
interest or other liabilities (“Losses”) incurred by MWW with respect to the
exercise by the Company of any of its rights under Section 4, including, without
limitation, any Losses related to the Company’s decision to contest a claim or
any imputed income to MWW resulting from any Advance or action taken on MWW’s
behalf by the Company pursuant to this Section 4.  The Company shall pay all
legal fees and expenses incurred under this Section 4 and shall promptly
reimburse MWW for the reasonable expenses MWW may incur in connection with any
actions taken by the Company or required to be taken by MWW under this Section
4.  The Company also shall pay all of the fees and expenses of the Accounting
Firm.
 
5.           Term.
 
(a)           Subject to Section 5(b) below, this CIC Agreement shall continue
in effect until the earlier of (i) December 31, 2013, if the Employment
Agreement is not renewed pursuant to Section 1(b)(iii) of the Employment
Agreement, (ii) the last day of the Transition Period, as such term is defined
in Section 1(b)(ii) of the Employment Agreement, or (iii) the date of
termination of MWW’s employment by the Company pursuant to Sections 9(a), 9(b),
or 9(c) of the Employment Agreement.
 
(b)           Notwithstanding the foregoing, if there is a Change-in-Control
while MWW is employed by the Company, then the term of this CIC Agreement shall
automatically be extended for an additional period of two years from the date of
such Change-in-Control.
 
6.           Miscellaneous.
 
6.1           The Employment Agreement and this CIC Agreement set forth the
entire agreement between the parties hereto as to the subject matter herein and
therein, and cannot be amended, modified or terminated except by an agreement in
writing executed by the parties hereto.  Notwithstanding the foregoing, the
Company may amend this CIC Agreement, without MWW’s consent, in such manner as
the Company may determine, in its sole discretion, to resolve any ambiguities
necessary for such CIC Agreement to comply with, or be exempt from, Section
409A.  Any such amendment shall be delivered to MWW promptly upon adoption.
 
6.2           In the event that any provision of this Amendment is invalid,
illegal or unenforceable, the remainder of hereof shall be construed without
taking into effect such invalid, illegal or unenforceable provision.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
6.3           This CIC Agreement shall be governed by the laws of the State of
New York without regard to the principles of the conflicts of laws of such
state.
 
6.4           This CIC Agreement may be executed in several counterparts or by
separate instruments and by facsimile transmission and all of such counterparts
and instruments shall constitute one agreement, binding on all of the parties
hereto.
 
6.5           In the event MWW brings any action or proceeding to enforce MWW’s
rights under this CIC Agreement, the Company shall be required to reimburse MWW
for the reasonable fees and costs of MWW’s counsel in the event MWW prevails in
such action or proceeding.
 
6.6           This CIC Agreement shall be assumed by all successors in interest
to the Company.
 
IN WITNESS WHEREOF, this CIC Agreement has been duly executed as of the date
first written above.
 


 

 
CHYRON CORPORATION
 
By:
/s/ Roger L. Ogden
   
Name:
Roger L. Ogden
   
Title:
Chairman of the Board of Directors
           
MICHAEL WELLESLEY-WESLEY
   
/s/ Michael Wellesley-Wesley



6336328v.3

9


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------